Citation Nr: 0803474	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  02-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to basic eligibility for VA benefits.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which declined to reopen a claim for basic 
eligibility for VA benefits.  In July 2001, the RO issued a 
notice of the decision, and the appellant timely filed a 
Notice of Disagreement (NOD).  Subsequently, in December 2001 
the RO provided a Statement of the Case (SOC), and 
thereafter, in January 2002, the appellant timely filed a 
substantive appeal.

Additionally, the appellant submitted a request to advance 
his case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c), which was granted in November 2003.

The appellant did not request a Board hearing on this matter.  
On appeal, in December 2003, the Board determined that the 
appellant had not presented new and material evidence to 
reopen this claim, and therefore declined to reopen this 
claim.

The appellant thereafter timely filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court), which 
issued an order in August 2006, vacating the Board's December 
2003 decision on the basis that the appellant had not 
received proper Veterans Claims Assistance Act (VCAA) notice.  
The Court remanded the case to the Board for readjudication 
of this matter, and in March 2007 the Board remanded the case 
to the Appeals Management Center (AMC)/RO, directing it to 
supply complete VCAA notification. 

In October 2007 the RO issued a Supplemental Statement of the 
Case (SSOC).  The appeal is again before the Board for 
further adjudication.

While the RO declined to reopen the appellant's claim, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the RO's finding.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  

The Board finds that the AMC/RO complied with the March 2007 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).
 

FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The Board denied the appellant's claim for VA benefits in 
a March 1993 decision; the appellant did not appeal that 
decision.

3.	The evidence submitted since the March 1993 decision 
consists of documents that indicate that the appellant 
served during World War II in the 63rd infantry as well as 
the United States National Personnel Records Center's 
(NPRC) response to a new request for certification of the 
appellant's claimed service; this evidence is new as well 
as relevant and probative to the issue at hand.

4.	The NPRC has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, to 
include recognized guerillas, in the service of the United 
States Armed Forces.


CONCLUSIONS OF LAW

1.	The March 1993 Board decision that denied the appellant's 
claim for basic eligibility for VA benefits is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
March 1993 Board decision is new and material, the claim 
for basic eligibility for VA benefits is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 3.156(a) (2000).

3.	The criteria of "veteran" for the purposes of 
entitlement to VA benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.2, 3.40, 3.41, 3.159, 3.203 (2007).  
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with a 
claim.  

With respect to VCAA notice as to the applicable, pre-August 
2001 "new and material" evidence standard, the Board notes 
that it has rendered a decision in favor of the appellant, 
determining that new and material evidence has been secured 
to reopen this claim.  Accordingly, the Board need not 
evaluate the VCAA duties as it relates to this issue at this 
time.  As for the VCAA notice as it relates to the underlying 
claim relating to status as a veteran, the Board addresses 
this issue below. 

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2007 letter sent to the appellant by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the underlying claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2007 letter from the RO satisfies these mandates.  
It informed the appellant about the type of evidence needed 
to support his underlying claim, namely, verification of 
service in the Armed Forces, and outlined the pertinent types 
of service that qualify individuals for VA benefits.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the appellant, such as medical records, 
employment records and records held by any Federal agency, 
provided he gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the appellant in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter informed the appellant VA would 
schedule a medical examination if the RO deemed it necessary 
to determine his claim.  It also specifically asked the 
appellant to provide VA with any other supporting evidence or 
information in his possession, and apprised him of the 
Dingess requirements relating to calculation of disability 
ratings and assignment of effective dates of awards.  The 
Board thus finds that the appellant was effectively informed 
to submit all relevant evidence in his possession, and that 
he received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the appellant prior to the 
July 2001 RO decision that is the subject of this appeal in 
its April 2007 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
appellant as a result of the timing error has been rebutted.  
The Board finds that the RO cured this timing defect by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the October 2007 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The appellant 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but the appellant did not 
receive any VA examination for the purposes of deciding the 
claim.  Because the instant issue on appeal relates solely to 
the appellant's status as a veteran, and not to any 
underlying physical or mental disability, the Board finds 
that VA had no duty to provide any such medical examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

Other Procedural Matters

There are two procedural defects in this case.  First, the RO 
denied the appellant's application to reopen his claim using 
the version of 38 C.F.R. § 3.156 in effect after August 2001.  
(That regulation defines "new and material evidence" for 
purposes of reopening a claim.)  As the appellant filed his 
application to reopen in June 2001, the former and less 
stringent version of that regulation is applicable.  However, 
since the instant decision reopens the claim and adjudicates 
it on the merits, there is no prejudice with respect to the 
threshold jurisdictional question at hand.  The second defect 
is that the instant decision reopens and adjudicates the 
claim on a de novo basis, whereas the RO did not adjudicate 
it on the merits.  However, in such a claim to establish 
veteran status case as the one on appeal, the only evidence 
that is relevant is that supplied by the service department, 
certified or otherwise.  The only new evidence here that is 
relevant to the question of whether the appellant had 
qualifying service is a service department determination that 
mandates a denial of the claim as a matter of law.  This 
evidence was considered by the RO in its decision; the only 
other relevant evidence of record is an earlier certification 
from the service department that mandates the same result.  
Under these circumstances, a remand for the RO to adjudicate 
this appeal on a de novo basis would elevate form over 
substance and would in fact serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].  
Accordingly, the Board finds that a remand is not in order.


II. New & Material Evidence 

a. Law and Regulations
38 U.S.C.A. § 7104(b) provides that "[e]xcept as provided in 
section 5108 . . . when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered."  38 U.S.C.A. § 7104(b).  Section 5108, in turn, 
requires that the Secretary reopen a disallowed claim and 
review the former disposition of it "[i]f new and material 
evidence is presented or secured" with respect to the claim.  
38 U.S.C.A. § 5108; accord Fortuck v. Principi, 17 Vet. App. 
173, 178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); 38 C.F.R. § 3.156(a) ("A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence").  

The Board notes that at the time the appellant filed his May 
2000 claim to reopen, the following provisions of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence, were in effect: "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1995); see Rodriguez v. Nicholson, 19 Vet. App. 275, 289 
(2005) (recognizing that the 2001 amendment to § 3.156(a), 
which made the "new and material evidence" standard more 
stringent, applies to "any claim for benefits received by VA 
on or after August 29, 2001"); 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001) (stating that "The amendment to 38 C.F.R. § 
3.156(a) . . . appl[ies] to any claim to reopen a finally 
decided claim received on or after August 29, 2001").  
"Material" evidence is "'relevant to and probative to the 
issue at hand'" and must be of  "'sufficient weight or 
significance that there is a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.'"  Fluker v. 
Brown, 5 Vet. App. 296, 298 (1993), quoting Sklar v. Brown, 5 
Vet. App. 140, 145 (1993).  In determining whether new and 
material evidence exists, the Board must presume the 
credibility of the evidence.  Id., at 298.  In addition, 
"[i]n order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence . . 
. must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. West, 9 Vet. 
App. 273, 284 (1996) (Emphasis added).  That is, "the newly 
presented evidence need not be probative of all elements 
required to award the claim . . . but need be probative only 
as to each element that was a specified basis for that last 
disallowance."  Id.        

The Board recognizes that 38 C.F.R. § 3.156(a) underwent a 
revision, which took effect on August 29, 2001 and which 
rendered the new and material evidence standard more 
stringent.  See Rodriguez, 19 Vet. App. at  289 (recognizing 
that the 2001 amendment to § 3.156(a), which made the "new 
and material evidence" standard more stringent, applies to 
"any claim for benefits received by VA on or after August 
29, 2001"); 66 Fed. Reg. 45620, 45620 (Aug. 29, 2001) 
(stating that "The amendment to 38 C.F.R. § 3.156(a) . . . 
appl[ies] to any claim to reopen a finally decided claim 
received on or after August 29, 2001").  Because the 
appellant submitted his claim prior to that effective date in 
May 2000, and because the amendment sets forth more stringent 
requirements, the Board need not apply it to the instant 
case.  See e.g., Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. 
Cir. 2003); VAOPGCPREC 7-03.      

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In March 1993 the Board, after considering a June 1971 
certification from the United States Army Reserve Personnel 
Center that the appellant did not have any recognized service 
with the United States Armed Forces as well as documents 
relative to the claimed service from the Philippine Ministry 
of National Defense and hearing testimony, determined that 
the appellant did not have basic eligibility for service 
connected disability compensation benefits.  The appellant 
thereafter did not submit an appeal of that determination.  
As such, the Board determines that the March 1993 decision 
qualifies as a "final" decision within the meaning of 38 
U.S.C.A. § 7105(c).  The Board, therefore, lacks jurisdiction 
to entertain the appellant's May 2000 claim, unless, pursuant 
to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies 
new and material evidence with respect to this claim.   

In the instant case, the post-March 1993 record reveals the 
submission of numerous documents as well as the NPRC's 2001 
response to a request again certifying the appellant's 
claimed service.  The Board determines that this evidence is 
new, as it did not exist on file at the time of the Board's 
1993 decision and bears directly and substantially upon the 
specific matter under consideration.  This evidence qualifies 
as "material" because it is relevant to and probative to 
the issue at hand, namely, the verification of the 
appellant's claimed service in the United States Armed 
Forces.       

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  Part 
III addresses this issue.


III. Status as a "Veteran"

a. Law & Regulations
According to 38 C.F.R. § 3.1(d), a "veteran" is a person 
who served in the active military, naval or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d); Parlor v. Nicholson, 21 
Vet. App. 325, 328-29 (2007).  The term "veteran of any 
war" means any individual who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Under certain circumstances, such "service" may 
include service in the Commonwealth Army of the Philippines 
or the organized guerrilla forces that were called into 
service of the United States Armed Forces.  Parlor, supra; 38 
C.F.R. § 3.40(d).  

Pursuant to 38 C.F.R. § 3.203, for the purpose of 
establishing valid service, a claimant must supply United 
States service department documents that confirm such 
service.  Soria v. Brown, 118 F.3d 747, 748-49 (Fed. Cir. 
1997) (affirming that "Philippine [claimants] are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service").  
In this regard, VA may accept evidence submitted by an 
appellant himself, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without additional, separate 
verification from the appropriate service department so long 
as the evidence satisfies the following conditions: (1) the 
evidence is a document issued by the service department. A 
copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody; 
and (2) the document contains needed information as to 
length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992) (outlining regulatory provisions of 38 C.F.R. 
§ 3.203(a)) and noting that "VA is prohibited from finding 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces); accord Parlor, 21 Vet. App. at 330 
(noting that a Philippine claimant must "prove his service . 
. . with either official documentation issued by a United 
States service department, or verification of the claimed 
service by such a department" and recognizing that 
"Philippine claimants are not limited solely to NPRC's 
verification as a means of proving veteran status.  They may 
also submit official evidence from the U.S. service 
department that verifies their service") (emphasis in 
original; internal quotation marks omitted).    

Where an appellant does not submit evidence of service or 
where the evidence submitted does not meet the requirements 
of 38 C.F.R. § 3.203(a), VA "shall request verification of 
service from the service department."  38 C.F.R. § 3.203(c); 
accord Canlas v. Nicholson, 21 Vet. App. 312, 316 (2007); 
Soria, 118 F.3d at 748-49.  The service department's 
verification, whether positive or negative, is conclusive and 
binding on VA, Duro, 2 Vet. App. at 532 (determining that 
such "service department findings [as to qualifying service 
for VA benefits] are binding on VA for purposes of 
establishing service in the U.S. Armed Forces"); accord 
Parlor, 21 Vet. App. at 330; Soria, supra, at 749, and where 
the service department does not certify such service, VA will 
properly decline to consider the claim for VA benefits based 
on basic ineligibility for such benefits.  Parlor, supra; 
Soria, supra.      

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
A June 1971 response to a Request for Information about the 
appellant's claimed Armed Forces service indicates that he 
did not have service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States.  

August 1979 and December 1989 certifications from the General 
Headquarters of the Armed Forces of the Philippines, Ministry 
of National Defense convey that the appellant served in 
USAFFE, motor transit for the 101st infantry in January 1942 
in addition to time periods in 1945.  

In March 1990, the appellant submitted a photocopied, typed 
document, which listed his name, among many others, and 
indicated that he served as a private first class (pfc) in 
the 63rd infantry (Hq 2nd Bn 63rd Inf) in April 1946.  

In letters spanning December 1989 to July 2001, the appellant 
asserts that he had valid military service for VA benefits 
purposes.

March 2000 and June 2001 private medical records outline the 
appellant's current physical ailments, and the June 2001 
report states that his active military service for the United 
States during World War II had aggravated said conditions.  

In his July 2001 NOD, the appellant indicated that he 
received old age pension from the Philippine government.  At 
this time he again submitted a photocopied, typed document, 
which listed his name, among many others, and indicated that 
the appellant served as a private first class in April 1946.  
He further offered an original document from the Republic of 
the Philippines, Department of Finance, Bureau of the 
Treasury in Manila, which reflected the claimed service and 
awarded him Veteran's Back Pay.   

The NPRC's response to VA's Request for Information, dated 
October 2001, indicates that "no change [is] warranted in 
prior negative certification" of the appellant's claimed 
service.  

In his January 2002 substantive appeal, the appellant stated 
that VA had erroneously determined that he had no records of 
service in the Philippine Commonwealth Army (USAFFE) as well 
as recognized guerrilla service during World War II.  He 
conveyed that he responded to the call of duty in 1941, 
defied the general surrender of May 10, 1942, and joined the 
"underground movement" from October 1942 to April 1946.  

In June 2007 the appellant submitted a statement where he 
indicated that he had no additional evidence to submit in 
support of his claim.

c. Discussion
The Board determines that the evidence preponderates against 
the appellant's claim for basic eligibility for VA benefits.  
As noted above, on two separate occasions the NPRC, in 1971 
and again in 2001, has certified that the appellant has no 
recognized service with the United States Armed Forces.  The 
Board is bound by such findings.  Parlor, 21 Vet. App. at 
330; Soria, 118 F.3d at 749; Duro, 2 Vet. App. at 532.  In 
addition, while the appellant has submitted various documents 
issued by the Republic of the Philippines, which appear to 
corroborate his claim of valid service, he has not produced 
the required United States service department records, such 
as such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, that 
would confirm such service.  See 38 C.F.R. § 3.203.  As the 
appellant does not have valid service to render him eligible 
for VA benefits, his claim is denied.   


IV. Conclusion 
For the reasons stated above, the Board finds that the 
appellant does not have the requisite service that would 
render him eligible for VA benefits.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Having received new and material evidence, the appellant's 
claim for eligibility for VA benefits is reopened.

Basic eligibility for VA benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


